          Case 1:20-cr-00594-AJN Document 84 Filed 07/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   

 United States of America,


                –v–                                                           20-cr-594 (AJN)

                                                                                  ORDER
 Kevin Rolle,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court hereby appoints Jenna Dabbs to represent Mr. Rolle in connection with his

decision to proceed pro se and to advise him in advance of the possible Faretta hearing

scheduled for August 5, 2021. Mr. Kirton shall remain lead counsel for Mr. Rolle unless and

until the Court determines that Mr. Rolle may represent himself and shall serve as standby

counsel if the Court does so.


       SO ORDERED.

Dated: July 23, 2021                              __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
